PER CURIAM.
We here consider a “Hollingshead” petition for writ of habeas corpus pursuant to an order of the Florida Supreme Court in Williams v. Wainwright, 217 So.2d 317 (Fla.1969), wherein that Court found that Petitioner had been thwarted in his right of direct appeal from a judgment of conviction of robbery and breaking and entering.
This Court has meticulously examined the record in this cause, including the transcript of the trial proceedings. The overwhelming testimony reflects that on May 21, 1965, in the early hours of the morning, Petitioner Williams and others attacked, robbed and beat their victim, who was lured outside a bar by a female companion. The victim was robbed of some $200 and his motel key. Petitioner and his cohorts then proceeded to the motel, used the stolen key, and ransacked the victim’s room. The female companion (who was staying with Petitioner at his home during this period) testified as to the events which transpired. The victim positively identified Petitioner as one of the perpetrators of the robbery, and other testimony by a bartender corroborated the State’s case. In short, this record reveals without question the guilt of Petitioner.
The Special Assistant Public Defender appointed by this Court pursuant to the order of the Supreme Court in Williams v. Wainwright, supra, has sought to present *503valid points in this full appellate review of Petitioner’s conviction, and is commended for his diligent efforts. However, after reviewing the record in this case and the points presented, this Court is of the opinion that none of the assignments of error presented by the Special' Assistant Public Defender have merit.
Full appellate review having been given to the Petitioner, the judgment appealed is affirmed.
JOHNSON, C. J., and RAWLS and SPECTOR, JJ., concur.